Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8-11, 13-17, and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath et al (5,810,301). McGrath teaches a support (Figs. 1 and 6) for manual computer input devices and upper limbs of a user, the support comprising: two forearm supports (34); a keyboard support (40) positioned distantly from each of the of the forearm supports in a manner that a surface of a computer keyboard (92) that is placed on the keyboard support is in line with the surface of the forearm supports (Fig. 5b).  The keyboard is adjustable (column 4, lines 41-42). Further comprising a keyboard support cover (92 or 90) configured to be placed on the keyboard support and cover the keyboard support wherein a height of the keyboard support cover is similar to a height of the one or two forearms supports (Fig. 5b or Fig. 1).  Wherein the support is configured to be inclined in a manner that a distant side of the support, relative to the space, is higher than a proximate side of the support, relative to the space (see Fig. 3c).  Wherein a degree of incline of the support is adjustable (via 86).  Further comprising at least one extender (112) configured to extend beyond the keyboard support, and thus support a computer keyboard that is larger than the keyboard support.  McGrath further teaches a supporting desk (Fig. 6) comprising a support (22) for manual computer input devices and upper limbs of a user connected to a desk.  Wherein the support for manual computer input devices and upper limbs of a user is pivotally connected/collapsible to the desk (members 34).  The support is also collapsible (column 12, lines 30-33).  Wherein a distance between the left forearm support and the right forearm support is adjustable.  Wherein a position of a mouse support is adjustable (to the left or right sides, column 12, lines 1-3).  Wherein a degree of incline inclination of the keyboard support is adjustable (Fig. 3c).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath (5,810,301).  As stated above, McGrath teaches the limitations of claim 1, including a space between two forearm supports.  For claim 6, McGrath fails to specifically teach a center mark marking substantially a center of the space.  However, to physically place a mark, via a pen or cutting tool, on the frame 42a to mark the center of the space would have been an obvious consideration to one having ordinary skill in the art before the effective filing date of the claimed invention, in order to visualize the center of the desk space for use in positioning accessories of the desk, e.g. the supports, a chair, a keyboard, etc.
Therefore, McGrath, as modified, would further teach for claim 7 that the keyboard support could be positioned in such a way that a center of a typewriter keys area of a computer keyboard placed in the keyboard support would be aligned with the center mark.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
July 19, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637